Citation Nr: 1532148	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a spinal disorder.


REPRESENTATION

Appellant represented by:	Valerie L. Norwood, Attorney


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The May 2010 rating decision, in pertinent part, denied service connection for a spinal disorder.  In March 2011, the Veteran filed a Notice of Disagreement.  The claims file was subsequently transferred to the RO in Los Angeles, California.  The RO furnished the Veteran a Statement of the Case in July 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in September 2012.

The case was remanded in September 2014 for additional development.  The case was thereafter returned to the Board.  

This appeal was processed using VA's Veterans Benefits Management System (VBMS).  Relevant records are also located in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted. 

The Veteran contends that he has a spinal disorder resulting from injury to his back while lifting heavy artillery shells in service.  Service treatment records are negative for any complaints, findings, diagnoses, or treatment for any spinal disorder, including on the separation Report of Medical History.

In an April 2015 statement from the Veteran to the VA, the Veteran indicated that in 2002, while visiting his daughter in Laguna Beach, California, he saw Dr. Gary Arthur several times for extensive back pain, and that when he moved to Houston, Texas in 2006 he continued to seek care for back spasms and pain with Dr. Bill Sheppard.  Records from those two sources are not on file.  The duty to assist requires that VA assist the Veteran in obtaining these potentially relevant records.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran, through his representative, should be requested to provide the addresses and approximate dates of treatment he received from Drs. Arthur and Sheppard.  After the Veteran has signed the appropriate releases, those records not currently on file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




